Exhibit 99.1 Rosetta Resources Inc. Second Quarter 2014 Earnings Review Earnings Call Agenda ·OverviewJim Craddock ·Financial UpdateJohn Hagale ·Operational UpdateJohn Clayton ·Closing RemarksJim Craddock 2 Overview - Jim Craddock •Set record levels of daily equivalent production, daily oil production, and daily NGL production •Increased total daily equivalent production 26 percent versus 2013 •Increased total daily oil production 56 percent versus 2013 •Successfully advanced Delaware Basin horizontal drilling program in Reeves County •Completed four Wolfcamp ‘A’ operated wells •Completed two New Ventures wells (1 - Wolfcamp ‘C’, 1 - 3rd Bone Spring) •Reduced Eagle Ford total well costs nearly 10 percent with new stimulation design •Increased production and capital guidance; updated expense guidance •Reorganized company into Divisions: Permian Basin and South Texas 3 Expense Guidance ($/Boe) Direct Lease Operating Expense - Workover Expenses - Insurance - Treating and Transportation - Taxes, other than income - DD&A - G&A, excluding Stock-Based Compensation - Interest Expense - 2014 Guidance Production Guidance (MBoe/d) Average daily production 63 - 66 4 Strong Growth Track Record 5 PERMIAN HORIZONTAL UPDATE Permian - Horizontal Development Plan 6/30/2014 7 Permian - Reeves County Flowback Rates vs Upper Wolfcamp Horizontal Type Curve *All production data normalized to 4,000' lateral length 8 Days UPPER EAGLE FORD PILOT UPDATE Upper Eagle Ford Pilot Areas 10 Upper Eagle Ford Pilot Program Future Plans are to pilot test the Upper Eagle Ford at North Gates & Briscoe Ranch 11 12 Upper Eagle Ford Pilot Program Pilot 3:L&E Asset in Central Dimmit County 13 Upper Eagle Ford Pilot Program Pilot 4:East Gates Row 3 in Northern Webb County Cautionary Statements 14
